DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020, 06/10/2021, and 08/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Drawings
The drawings received on 05/26/2020 were reviewed and are acceptable.
Specification
The specification filed on 05/26/2020 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a polymer electrolyte membrane, and related method of producing said membrane, comprising a hybrid composite porous support comprising a fluorine-based support and a nanoweb including nanofibers which are integrated into a non-woven 
Lee et al. (US 2015/0303505 A1) is considered to be the closest relevant prior art to independent claims 1 and 10.  Lee et al. discloses a polymer electrolyte membrane (Abstract), and related method of producing said membrane, comprising a hybrid composite porous support comprising a support ([0013]) and a nanoweb including nanofibers (first ionic conductor, [0013]) which are integrated into a non-woven fabric such that the nanoweb includes a plurality of pores ([0024]), and an ion conductor (second ion conductor, [0013]) filling pores of the hybrid composite porous support ([0024]).
However, Lee et al. does not disclose, teach, fairly suggest, nor render obvious the recited support being a fluorine-based support.  To the contrary, Lee et al. explicitly discloses that the support is a hydrocarbon-based support ([0018]), and explicitly discloses that fluorine-based supports disadvantageously entails low competitiveness in terms of price reduction in order to commercialize fuel cells ([0007]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards utilizing a fluorine-based support.
Young et al. (KR 10-1178644 B1) is also considered to be relevant prior art to independent claims 1 and 10.  Young et al. discloses hybrid composite porous support comprising a fluorine-based support and an ion conductor filling pores of the hybrid composite porous support (Abstract).  However, Young et al. does not disclose, teach, fairly suggest, nor render obvious the recited nanoweb including nanofibers which are integrated into a non-woven fabric such that the nanoweb includes a plurality of pores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        01/11/2022